
	
		I
		111th CONGRESS
		1st Session
		H. R. 3517
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Sires (for
			 himself, Mrs. Napolitano, and
			 Mr. Carnahan) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, to enhance
		  employer involvement in transportation planning and to create and expand
		  commuter benefit programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commute LESS Act of
			 2009 or the Commute-Leveraging Employer Support and Successes Act of
			 2009 .
		2.Enhancing
			 employer involvement in metropolitan transportation planning
			(a)Designation of
			 metropolitan planning organizationsSection 5303(d)(2) of title 49, United
			 States Code, is amended—
				(1)in subparagraph
			 (B) by striking and at the end;
				(2)in subparagraph
			 (C) by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)not less than one representative designated
				by the applicable employer advisory council established under subsection
				(q).
						.
				(b)Development of
			 transportation plan
				(1)Transportation
			 planSection 5303(i)(2) of
			 such title is amended by adding at the end the following:
					
						(G)Employer
				outreach and commuter benefit activitiesProposed activities and strategies to
				provide outreach to employers in the region to create and expand alternative
				commuting and commuter benefit programs (as such term is defined under section
				330(l) of title
				23).
						.
				(2)Participation by
			 interested partiesSection 5303(i)(5)(B) of such title is
			 amended—
					(A)in clause (i) by
			 striking and at the end;
					(B)in clause (ii) by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(iii)shall identify employers and transportation
				management organizations (as such term is defined under section 330(l) of title
				23) that are within the boundaries of the metropolitan planning organization
				and shall include strategies developed to provide outreach to such employers
				and organizations and a plan to include the input of such employers and
				organizations in the development of the transportation
				plan.
							.
					(c)Metropolitan
			 TIP
				(1)DevelopmentSection
			 5303(j)(1) of such title is amended by adding at the end the following:
					
						(E)Employer
				involvementThe TIP shall be
				developed in coordination with the applicable employer advisory council
				established under subsection (q) and shall include projects identified by such
				employer advisory
				council.
						.
				(2)ContentsSection
			 5303(j)(2)(A) of such title is amended by striking the period at the end and
			 inserting , including projects identified by the commuter trip reduction
			 plan established under subsection (q)..
				(d)Employer
			 advisory councilSection 5303 of such title is amended by adding
			 at the end the following:
				
					(q)Employer
				Advisory Council
						(1)In
				generalEach metropolitan
				planning organization shall establish an employer advisory council consisting
				of representatives of employers within the boundaries of the metropolitan
				planning organization.
						(2)Transportation
				plan and TIP reviewThe employer advisory council shall review
				how long-range transportation plans and TIPs will affect commuting habits and
				shall develop a plan to reduce trips relating to commuting to and from work in
				accordance with paragraph (3).
						(3)Commuter trip
				reduction planThe employer advisory council shall develop a
				commuter trip reduction plan that shall—
							(A)identify commuting
				patterns;
							(B)develop regional
				goals to reduce vehicle miles traveled during peak commuting hours;
							(C)develop a series
				of regional projects and programs to achieve the goals established under
				subparagraph (B);
							(D)identify existing
				employer-based commuting alternatives programs in the region; and
							(E)identify proposed
				employer-based commuting alternatives programs to be included in the
				transportation plan under subsection (i) and TIP under subsection (j).
							(4)Advisory council
				membershipThe employer
				advisory council shall consist of not less than 15 representatives of employers
				within the boundaries of the metropolitan planning organization, which may
				include representatives of identified transportation management organizations
				(as such term is defined under section 330(l) of title 23) within such
				boundaries. Employer advisory council members shall be selected by the
				metropolitan planning organization and, to the extent practicable, shall
				represent a diverse cross-section of employers within the boundaries of the
				metropolitan planning organization.
						(5)MPO
				membershipThe employer advisory council shall designate one
				member from the council to be a member of the metropolitan planning
				organization.
						.
			3.Employer
			 investment in transportation and commuter benefit program
			(a)In
			 generalChapter 3 of title
			 23, United States Code, is amended by adding at the end the following:
				
					330.Employer
				investment in transportation and commuter benefit program
						(a)PurposeThe purpose of this section is to—
							(1)engage employers
				in providing commuting alternatives to employees, including carpooling,
				vanpooling, use of transit, and teleworking;
							(2)leverage private
				investment with respect to alternative commuting; and
							(3)reduce fuel consumption and provide energy
				independence by providing commuters with options for commuting to work other
				than driving in a vehicle occupied by a single individual.
							(b)EstablishmentThe
				Secretary shall establish and carry out an employer investment in
				transportation and commuter benefit program in accordance with this
				section.
						(c)FundingBefore
				making an apportionment under section 104(b)(2) for a fiscal year, the
				Secretary shall set aside, from amounts made available to carry out the
				congestion mitigation and air quality improvement program under section 149 for
				such fiscal year, $300,000,000 to carry out this section.
						(d)Apportionment
							(1)In
				generalThe Secretary shall apportion amounts made available to
				carry out this section for a fiscal year among the States in the same manner as
				amounts are apportioned under section 104(b)(3)(A).
							(2)Minimum
				apportionmentNotwithstanding paragraph (1), each State shall
				receive a minimum of ½ of 1 percent of the funds apportioned under this
				subsection.
							(3)Set-asidesBefore making an apportionment under
				paragraph (1) for a fiscal year, the Secretary shall set aside not more than
				$3,000,000 of amounts made available to carry out this section for such fiscal
				year for the administrative expenses of the Secretary in carrying out this
				section.
							(e)Eligible
				recipients and projects
							(1)In
				generalAmounts apportioned to a State under this section shall
				be used to provide financial assistance to State, regional, and local agencies
				and entities, including employers and transportation management organizations,
				to create and expand commuter benefit programs.
							(2)LimitationAmounts
				apportioned under this section shall not be used—
								(A)to replace or
				discourage existing Federal, State, local, or private investment in commuter
				benefit programs; or
								(B)to compete against
				existing Federal, State, local, or private commuter benefit programs.
								(f)Administration
				of amounts
							(1)In
				generalAmounts apportioned
				to a State under this section shall be administered by the State’s
				transportation department or the designee of such department.
							(2)CoordinationA State transportation department shall
				coordinate activities carried out using amounts apportioned under this section
				with appropriate local and regional planning bodies, transportation management
				organizations, and public transportation operators.
							(3)Technical
				assistanceTo the extent practicable, a State transportation
				department administering amounts under this section, in coordination with
				appropriate local and regional planning bodies, transportation management
				organizations, and public transportation operators, shall provide technical
				assistance to employers and employer organizations to assist in the creation
				and expansion of commuter benefit programs under this section.
							(g)Information
				clearinghouse
							(1)In
				generalThe Secretary shall make grants to a national nonprofit
				organization engaged in efforts relating to commuter benefit programs or
				another entity to—
								(A)establish and
				operate an information clearinghouse for the employer investment in
				transportation and commuter benefit program;
								(B)develop an
				information and educational program with respect to the employer investment in
				transportation and commuter benefit program; and
								(C)provide technical
				assistance and disseminate techniques and strategies used by successful
				commuter benefit programs.
								(2)FundingThe
				Secretary shall carry out this subsection with amounts set aside for
				administrative expenses under subsection (d)(3).
							(h)Transferability
				and Federal share
							(1)TransferabilityFunds made available to carry out this
				section shall not be transferable and shall remain available until
				expended.
							(2)Federal
				share
								(A)In
				generalExcept as provided under subparagraph (B), the Federal
				share of the cost of a project or activity under this section may not exceed 80
				percent.
								(B)ExceptionIf
				private investment is used for any portion of the non-Federal share of the cost
				of a project or activity under this section, the Federal share of such cost may
				not exceed 90 percent.
								(i)Treatment of
				projectsNotwithstanding any other provision of law, projects
				assisted under this section shall be treated as projects on a Federal-aid
				system under chapter 1 of title 23.
						(j)Performance and
				accountability
							(1)Statewide
				goalsA State receiving funds apportioned under this section, in
				coordination with metropolitan planning organizations in the State, shall
				establish statewide goals for achieving reductions in vehicle miles traveled
				through the implementation of activities under this section.
							(2)Report to
				SecretaryNot later than one year after the date of enactment of
				this section, and annually thereafter, a State receiving funds apportioned
				under this section shall submit to the Secretary a report describing—
								(A)the goals for
				reducing vehicle miles traveled under this section for the following
				year;
								(B)how funds
				apportioned under this section were utilized during the preceding year and the
				outcome of such utilization; and
								(C)whether goals for
				reducing vehicle miles traveled under this section were met for the preceding
				year based on evaluations of activities under this section.
								(k)Report to
				CongressNot later than March 30, 2013, the Secretary shall
				submit to Congress a report describing—
							(1)the commuter
				benefit programs receiving assistance under this section;
							(2)any reduction in
				vehicle miles traveled that has been achieved as a result of such programs;
				and
							(3)whether States
				have been able to meet goals established under subsection (j).
							(l)DefinitionsIn
				this section, the following definitions apply:
							(1)Transportation
				management organizationThe term transportation management
				organization means a local, regional, or statewide association of
				employers established for the purpose of providing employees with commuting
				options.
							(2)Commuter benefit
				programThe term commuter benefit program means a
				program designed to provide employees with alternatives to driving to and from
				work in a vehicle occupied by a single individual, including—
								(A)carpool
				programs;
								(B)vanpool
				programs;
								(C)transit benefit
				programs;
								(D)parking cash-out
				programs;
								(E)shuttle
				programs;
								(F)telework programs;
				and
								(G)appropriate employer-based
				programs.
								.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						330. Employer investment in transportation
				and commuter benefit
				program.
					
					.
			4.Congestion
			 mitigation during project constructionSection 106 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(j)Congestion
				mitigation planA recipient
				of Federal financial assistance for a project under this title with an
				estimated total cost of $100,000,000 or more or that will reduce traffic flow
				(as defined by the Secretary) for more than 120 days shall prepare a congestion
				mitigation plan for such project that includes funding for projects to reduce
				peak hour vehicle miles traveled along the impacted corridor. The recipient
				shall create the plan in coordination with the appropriate employer advisory
				council established under section 5303(q) of title 49 and the plan shall be
				made available to the Secretary for review upon the request of the
				Secretary.
				.
		5.Major capital
			 investment grants of $75,000,000 or moreSection 5309(d) of title 49, United States
			 Code, is amended—
			(1)in paragraph
			 (3)—
				(A)by striking
			 and at the end of subparagraph (J);
				(B)by redesignating
			 subparagraph (K) as subparagraph (L); and
				(C)by inserting after
			 subparagraph (J) the following:
					
						(K)the ability of the grant recipient and the
				partners of such recipient to work with employers to get commuters to utilize
				the project;
				and
						;
				(2)by redesignating
			 paragraph (6) as paragraph (7); and
			(3)by inserting after
			 paragraph (5) the following:
				
					(6)Employer
				outreachThe Secretary shall
				require that each entity submitting a request for a grant under this subsection
				include with the request a plan for how the entity intends to work with local
				employers and transportation management organizations (as that term is defined
				in section 330(l) of title 23) to create or expand a commuter benefit program
				(as that term is defined in such section) with respect to the proposed
				project.
					.
			
